Order entered February 8, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00624-CV

                        MELISSA BREWER, Appellant

                                        V.

                          COMPASS BANK, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-02438-2019

                                     ORDER

      Before the Court is appellant’s February 1, 2021 motion to abate. We

construe the motion as a fourth extension motion to file her brief on the merits as

she requests a ninety-day extension.     Appellant’s brief was originally due on

September 17, 2020. To date, we have given appellant an additional 138 days to

file her brief. Appellant has made consistent efforts to obtain counsel. Moreover,

she and her family have been impacted by the coronavirus pandemic.

Nevertheless, the appeal cannot proceed without appellant’s brief.
      In light of these circumstances, we GRANT appellant’s motion to the

extent that we extend the deadline to March 12, 2021. We caution appellant that

further requests for an extension will not be entertained and that failure to file a

brief by March 12, 2021 may result in dismissal of the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1).


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE